MEMORANDUM **
Dingyu Qiang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum. Our jurisdiction is governed by 8 U.S.C. § 1252, and we dismiss the petition for review.
We lack jurisdiction to review the IJ’s determination that Qiang failed to establish changed circumstances to excuse the untimely filing of his asylum application because the underlying facts are disputed. Cf. Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.2007) (per curiam).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.